             Case 1:19-cr-10149-ADB Document 7 Filed 09/30/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                         Criminal No. 19-CR-10149-ADB
       vs.

DREW MORGAN CICCARELLI,

                      Defendant.



                         GOVERNMENT'S MOTION TO UNSEAL
                                 INFORMATION

       The United States of America hereby moves this Court to direct that the information be
unsealed. In support of this motion, the government states that the case has been made public,
and that there is no further reason to keep the information secret.


                                                    Respectfully submitted,

                                                    ANDREW E. LELLING
                                                    United States Attorney


                                            By:    __________________
                                                   ERIC S. ROSEN
                                                   Assistant U.S. Attorney

                                                    Date: September 30, 2020
